Citation Nr: 1430367	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a foot disability.

3.  Entitlement to service connection for a psychiatric disability, to include mood disorder, depression, generalized anxiety disorder, adjustment disorder with mixed anxiety and depressed mood, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 29 to December 18, 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the August 2009 decision, the RO denied entitlement to service connection for a psychiatric disability.  In the November 2009 decision, the RO denied the Veteran's petition to reopen claims of service connection for hypertension and a foot disability.

In January 2012, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge.  The Veteran testified before the undersigned at a November 2012 videoconference hearing.  A transcript of the hearing has been associated with the record.

In January and December 2013, the Board remanded these matters for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
(By the decision below, the application to reopen a claim of service connection for a foot disability is granted.  The underlying claim of service connection for a foot disability is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for hypertension was originally denied in a March 1971 rating decision on the basis that any hypertension pre-existed service and was not aggravated thereby; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for hypertension was again denied in decisions dated in November 1975, October 1980, February 1983, February 1991, November 2001, and June 2003; the Veteran did not appeal these determinations and new and material evidence was not received within a year of the issuance of any of these decisions.

3.  Evidence received since the June 2003 RO decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

4.  The Veteran's claim of service connection for a foot disability was originally denied in a November 1975 rating decision on the basis that there was no medical evidence of any such disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

5.  The Veteran's claim of service connection for a foot disability was again denied in an October 1980 rating decision as new and material evidence had not been submitted; new and material evidence was received within a year of the October 1980 decision and the claim of service connection for a foot disability was readjudicated and again denied in a November 2001 rating decision; the Veteran did not appeal the November 2001 decision and new and material evidence was not received within a year of its issuance.

6.  The Veteran's claim of service connection for a foot disability was again denied in a June 2003 decision as new and material evidence had not been submitted; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

7.  Evidence received since the June 2003 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a foot disability.

8.  The Veteran does not have PTSD and any other psychiatric disability did not have its onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The RO's March 1971, November 1975, October 1980, February 1983, February 1991, November 2001, and June 2003 decisions that denied the claims of service connection for hypertension and a foot disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the June 2003 RO decision is not new and material and, therefore, insufficient to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).

3.  The evidence received since the June 2003 RO decision is new and material and, therefore, sufficient to reopen the claim of service connection for a foot disability.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).

4.  The Veteran does not have PTSD that is the result of in-service psychiatric stressors and his current psychiatric disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the Board's favorable decision in reopening the claim of service connection for a foot disability, the claim is substantiated and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the petition to reopen the claim of service connection for hypertension and the claim of service connection for a psychiatric disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim of service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In letters dated in July and September 2009 and January 2010, the RO informed the Veteran of dates and the correct basis of the previous denials of his claim of service connection for hypertension, of the appropriate definitions of new and material evidence, of the evidence needed to substantiate the underlying claim of service connection for hypertension, and of the evidence needed to substantiate his claim of service connection for a psychiatric disability.  The September 2009 and January 2010 letters thereby met some of the requirements of Kent.

The July and September 2009 and January 2010 letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist the Veteran in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the July and September 2009 and January 2010 letters.

There was a timing deficiency in that the January 2010 letter was sent after the initial adjudication of the petition to reopen the claim of service connection for hypertension.  This timing deficiency was cured by readjudication of the claim in an April 2010 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The January 2010 letter did not meet all of the requirements of Kent because it provided the incorrect date of the most recent final denial of the claim of service connection for hypertension.  (The letter referred to the March 1971 denial of the claim rather than the June 2003 decision that denied the Veteran's petition to reopen the claim.)  Nevertheless, actual knowledge of the correct date of the most recent final denial of the claim of service connection for hypertension has been demonstrated as the Veteran received the June 2003 decision in that it was sent to his address of record and was not returned as undeliverable.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post- service VA treatment records.  Also, the Veteran has been afforded a VA examination to assess the nature and etiology of his claimed psychiatric disability.

The Veteran has not been afforded a VA examination for his claimed hypertension and an opinion as to the etiology of that disability has not otherwise been obtained.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim of service connection for hypertension, there is no duty to provide an examination or obtain an opinion with respect to this claimed disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

In August 2009 and October 2010, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records of treatment for a psychiatric disability from Dr. Rouse.  The agency of original jurisdiction (AOJ) contacted Dr. Rouse in September and October 2009, October and December 2010, and January and March 2011 and requested copies of all available relevant treatment records.  The AOJ never received any treatment records from Dr. Rouse and he has not otherwise responded to the AOJ's requests for records.  The Veteran was notified of the inability to obtain treatment records from Dr. Rouse by way of a March 2011 letter.  He was advised on several occasions to attempt to obtain and submit such records and he was notified in the March 2011 letter that his claim could be decided after 30 days if additional records were not received.  

VA's reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim that is not in the custody of a Federal department or agency generally consist of an initial request for the records and, if VA does not receive the records, at least one follow-up request.  As Dr. Rouse did not submit any treatment records following the September and October 2009, October and December 2010, and January and March 2011 requests for records, VA determined that any further efforts to obtain treatment records from him would be futile.  38 C.F.R. § 3.159(c)(2).

In its January and December 2013 remands, the Board instructed the AOJ to, among other things:  ask the Veteran to identify any additional relevant VA and private treatment records and to complete the appropriate release form so as to allow VA to obtain any additional relevant private treatment records; obtain the Veteran's service personnel records; obtain all additional relevant VA treatment records from the VA Medical Center in Oklahoma City, Oklahoma (VAMC Oklahoma City) dated from December 1970 through October 1974, from June 1999 through June 2008, from July through November 2009, and since January 2011; and afford the Veteran a VA examination to obtain an opinion as to the etiology of his claimed psychiatric disability.

As explained above, all available service personnel records and relevant VA treatment records (including from VAMC Oklahoma City) have been obtained and associated with the record.  Additionally, a VA examination was conducted in March 2014 to assess the nature and etiology of the Veteran's claimed psychiatric disability.  This examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.

In February 2013, the AOJ sent the Veteran a letter and asked him to identify any relevant VA and private treatment records and to submit the appropriate release form so as to allow VA to obtain any relevant private treatment records.  The Veteran did not subsequently identify any additional relevant treatment records. 

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant VA treatment records and did not submit the appropriate release form to allow VA to obtain additional private treatment records, VA has no further duty to attempt to obtain any additional treatment records.

Therefore, the AOJ substantially complied with all of the Board's relevant January and December 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct any examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

I.  Petitions to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A.  Hypertension

The RO initially denied the Veteran's claim of service connection for hypertension in a March 1971 rating decision on the basis that any hypertension pre-existed service and was not aggravated in service.  Specifically, the March 1971 decision explained that a blood pressure reading of 146/92 was recorded during the Veteran's entrance examination.  A reading of 140/90 was recorded during a subsequent evaluation and a reading of 124/82 was recorded during a November 1970 Medical Board evaluation.  He was released from service due to obesity and no diagnosis of high blood pressure was made.  It was concluded that, if chronic hypertension was present, there was no question as to its pre-service existence and there was no basis for aggravation shown.

The Veteran was notified of the RO's March 1971 decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the March 1971 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for hypertension on various occasions.  These petitions were denied in November 1975, October 1980, February 1983, February 1991, November 2001, and June 2003 as new and material evidence had not been submitted.  The Veteran was notified of the RO's decisions, he did not appeal the decisions, and new and material evidence was not received within one year of any decision.  The November 1975, October 1980, February 1983, February 1991, November 2001, and June 2003 decisions, therefore, also became final.  See Id.

Pertinent new evidence received since the June 2003 denial includes service personnel records, VA treatment records, a May 2013 examination report from Christian Counseling Associates, the Veteran's testimony during the November 2012 hearing, and various statements submitted by the Veteran.  The newly submitted evidence includes reports and clinical evidence of hypertension, as well as reports of hypertension either during or following service and in the years since service.  However, the Veteran's reports of hypertension either in service or following service had already been presented and considered as part of the prior final decisions. 

The Board acknowledges that service personnel records that were not previously of record at the time of the March 1971, November 1975, October 1980, February 1983, February 1991, November 2001, and June 2003 decisions have been added to the record.  Thus, these records constitute new evidence.  When VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii) (2013).

Nevertheless, the additional service personnel records that have been added to the record do not contain any evidence that hypertension either did not pre-exist service or was aggravated in service.  In the absence of any reference to either hypertension not existing prior to service or being aggravated in service, the additional service personnel records are not relevant to the question of service connection as presented in this case.  As a result, the Board has adjudicated the hypertension claim as a new and material evidence claim under 38 C.F.R. § 3.156(a).

None of the evidence received since the June 2003 denial of the Veteran's claim of service connection for hypertension includes any new evidence that the disability either did not pre-exist service or was aggravated in service.  The fact remains that there is no new competent medical or lay evidence reflecting that the Veteran's hypertension either did not pre-exist service or was aggravated in service. Also, the Veteran has not alluded to the existence of any such evidence.  Hence, there is no new and material evidence pertaining to the basis for the prior final denials. 

While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107(a) (West 2002); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented new evidence that his hypertension either did not pre-exist service or was aggravated in service, and the absence of such evidence was the basis for the prior final denials, new and material evidence has not been received and the appeal must be denied.

B.  Foot Disability

The RO initially denied the Veteran's claim of service connection for a foot disability in a November 1975 rating decision on the basis that there was no medical evidence of any such disability.  Although the RO explained that there was no evidence of any diagnosis or treatment for a foot condition in service, it was also noted that a current foot disability was not shown by the evidence of record.  The Veteran was notified of the RO's decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the November 1975 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a foot disability on various occasions.  The initial petition to reopen the claim was denied in an October 1980 rating decision as new and material evidence had not been submitted.  New and material evidence was received within one year of the issuance of that decision in that VA treatment records dated in April 1978, July 1980, and May and October 1981 were associated with the record.  These treatment records indicate that the Veteran reported and was treated for foot blisters, a right foot injury, and left foot pain.

The claim of service connection for a foot disability was readjudicated and again denied in a November 2001 rating decision.  The Veteran was notified of the November 2001 decision, he did not appeal that decision, and new and material evidence was not received within a year of its issuance.  The November 2001 decision, therefore, also became final.  See Id.

The Veteran again attempted to reopen the claim of service connection for a foot disability and his petition was denied by way of a June 2003 decision as new and material evidence had not been submitted.  He was notified of this decision, he did not appeal this determination, and new and material evidence was not received within a year of its issuance.  Thus, the June 2003 decision also became final.  See Id.

Pertinent new evidence received since the June 2003 denial includes a November 2009 X-ray report from the Oklahoma City Clinic which indicates that the Veteran reported right heel pain with weight bearing and that X-rays of the right foot revealed spur formation along the plantar and posterior surfaces of the calcaneus.  In light of the fact that the Veteran has contended that foot problems have persisted ever since service, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have a current foot disability related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed foot disability.  The evidence is, therefore, new and material, and the claim of service connection for a foot disability is reopened.

II.  Service Connection for Psychiatric Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a March 2014 VA examination report includes a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Thus, a current psychiatric disability has been demonstrated.

The Veteran primarily contends that his current psychiatric disability is related to the stresses of basic training, the suicides and other physical ailments of fellow service members due to fear and anxiety during basic training, and harassment by a drill sergeant.  He, as well as his friends and family, have indicated that he has experienced a continuity of psychiatric symptomatology in the years since service.  

Service treatment records include a November 1970 report of medical history form completed for purposes of a Medical Board examination on which the Veteran reported that he experienced a history of "depression or excessive worry" and "nervous trouble of any sort."  There is no evidence of any other complaints of or treatment for psychiatric problems in the Veteran's service treatment records and no psychiatric abnormalities were noted during his November 1970 Medical Board examination.

The Veteran is competent to report symptoms of a psychiatric disability, in-service psychiatric stressors, and a continuity of symptomatology.  Also, his family members and friends are competent to report their observations of his symptoms.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous evidence of the reported in-service stressors or of a continuity of psychiatric symptomatology in the years since service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  These reports are not inconsistent with the evidence of record and the circumstances of his service and the Veteran reported a history of psychiatric symptoms on the November 1970 report of medical history form.  Thus, the Board finds that the reports of in-service psychiatric stressors and of a continuity of psychiatric symptomatology in the years since service are credible.  

Regardless of the competent and credible reports of a continuity of psychiatric symptomatology in the years since service, the Veteran's psychiatric disability is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Specifically, only psychoses are considered chronic conditions under 38 C.F.R. § 3.309(a).  The term "psychosis" encompasses brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

The Veteran has not been diagnosed as having any psychosis since his claim of service connection for a psychiatric disability was received in June 2009.  Service connection solely on the basis of a continuity of symptomatology may only be granted if a claimed disability is among the list of chronic conditions under 38 C.F.R. § 3.309(a).  Hence, an award of service connection solely on the basis of a continuity of symptomatology is precluded in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

There are conflicting medical opinions as to whether the Veteran has PTSD and as to the etiology of his current psychiatric disability.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A May 2013 examination report from Christian Counseling Associates includes an opinion that the Veteran met the DSM-IV criteria for a diagnosis of chronic PTSD based upon his reported in-service stressors, which included harassment from a drill sergeant and the suicides of fellow service members.  The medical professional who conducted the examination reasoned that the first criterion for a diagnosis of PTSD (i.e. exposure to traumatic events that involve actual or threatened death or serious injury to self or others) was met because the Veteran believed that he and his friends were in danger during basic training, especially after 2 men committed suicide.  His response involved intense fear and helplessness, anger, and frustration.  The second criterion (i.e. re-experiencing the traumatic events) was met because the Veteran thought about his time in the service on a regular basis (even when he did not want to).  He dreamed about his time in service several times each week and experienced physical and psychological distress (e.g. stress, anxiety, palpitations, panic attacks, quickened breathing, and dry mouth) when he remembered his in-service experiences.  The third criterion (i.e. avoidance of stimuli associated with the trauma and a general numbing of responsiveness) was met in that the Veteran stated that he never talked about his time in basic training unless it was to another veteran.  He did not function well in crowds, he had lost interest in significant activities, he felt detached from others and had distanced himself from others, it was easier to connect with other combat veterans, and he had always experienced a sense of a foreshortened future.

With respect to the fourth criterion (i.e. persistent symptoms of increased arousal), the Veteran experienced difficulty establishing and maintaining sleep and was only able to sleep with the use of sleep medication.  Also, he experienced irritability, had a "short fuse," and experienced impaired concentration, difficulty relaxing, and hypervigilance.  As for the fifth criterion (i.e. duration of symptoms), the Veteran had experienced such symptoms for greater than 43 years.  Also, as for the sixth criterion (i.e. significant distress or impairment in social, occupation, or other important areas of functioning), he experienced difficulty in relationships and in working and getting along with other people, he felt overwhelmed, stressed, and anxious most of the time, and he had no idea how to make things better.

The medical professional who conducted the May 2013 evaluation further explained that the results from Millon and Mississippi scale testing supported a diagnosis of PTSD in that the Millon Manual stated that scores between 75 and 84 suggested the presence of the scale's clinical syndrome and scores of 85 and above provided strong support for the presence of the pathological syndrome.  The Veteran had scored an 88 on the PTSD Diagnostic Scale of Millon.  

The Millon testing also indicated that the Veteran appeared to have experienced an event or events that may have involved physical threat or serious injury to which he responded with intense fear or horror.  Although he was not characteristically fearful or anxious, the memory of the upsetting experience appeared to come back in intensive and distressing recollections.  He avoided exposure to cues that resembled or symbolized aspects of the traumatic event.  Where such cues could not be avoided, as in recurring nightmares and flashbacks, he may have felt terrified and exhibited a variety of intense anxiety.  Anticipation of their recurrence may have resulted in persistent anxious symptoms, such as difficulty sleeping, an exaggerated startle response, or a protective numbing and detachment.  The above findings were a classic description of PTSD symptoms.  Moreover, the Veteran manifested an anguished affect and tearfulness during his evaluations and he had difficulty discussing his military experiences.

The psychologist who conducted the March 2014 VA examination opined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-V criteria.  The examiner explained that the stressors reported by the Veteran included being verbally abused by a drill sergeant and being told that he would be killed in Vietnam (which was not adequate to support a diagnosis of PTSD), learning that a fellow service member whom he did not know well had committed suicide during basic training (which was not adequate to support a diagnosis of PTSD), and being held at gunpoint after service and having his life threatened (which was adequate to support a diagnosis of PTSD).  He also experienced a depressed mood and anxiety about his life situation due to alcohol/drug abuse, marital/family problems, and health problems.  Overall, he only met Criterion A and D through H for a diagnosis of PTSD.  

The March 2014 examiner also opined that it was not likely ("less likely than not") that the Veteran's current psychiatric disability (identified as adjustment disorder with mixed anxiety and depressed mood) had its onset in service, had its onset in the year immediately following service, was related to his reported symptoms in service, or was otherwise the result of disease or injury in service.  He explained that the Veteran was diagnosed as having alcohol dependence in 2009 as well as cocaine dependency.  The exact onset of the diagnosed alcoholism was unknown, but records indicated that he started drinking prior to service at age 15 or 16.  He was diagnosed as having a drug-induced mood disorder along with alcohol and cocaine dependence in 2009.  His diagnosed adjustment disorder was related to difficulty coping with the outcomes of his drug addiction and alcoholism, marital/family problems, and health, employment, and financial problems.  

Although the Veteran reported problems with depressed mood and anxiety at the time of his separation from service and at the time of the March 2014 examination, a diagnosis of adjustment disorder required the occurrence of stressors to be within 3 months of the onset of symptoms.  Although he did report that he had experienced depressed mood and anxiety ever since service, there was no evidence of any mental health treatment until the previous few years.  Also, he reported a significant traumatic event that occurred following service and which could also have accounted for his report of continuous PTSD symptoms, depressed mood, and anxiety ever since service.

The March 2014 examiner addressed the May 2013 examination report from Christian Counseling Associates and explained that the medical professional who had conducted that examination diagnosed the Veteran as having PTSD based upon the fact that he was harassed by a sergeant who scared him by telling combat stories about Vietnam and telling him that he would be killed in the war.  Although he was diagnosed as having PTSD based upon test findings, a PTSD diagnosis could not be made based on the Veteran's reported stressors in service because his reported stressors did not meet the DSM-IV or DSM-V criteria for a traumatic event.  Although the Veteran was verbally abused in service and was scared, there was no real threat that he or others would be hurt during the few week of basic training in which he participated.  Thus, he could not be diagnosed as having PTSD based upon the reported stressors in service and no amount of psychological testing could prove otherwise based upon those stressors alone.  Additionally, and of considerable importance, was the fact that the medical professional who had conducted the May 2013 examination administered the Mississippi Scale for Combat-Related PTSD, which was not valid for people who had not experienced combat.  

In sum, the March 2014 examiner concluded that the Veteran did experience distress from basic training as evidenced by his endorsement of depression and excessive worry on the November 1970 report of medical history form.  However, the stressors that he experienced were not sufficient to cause PTSD.  Although he reported ongoing difficulty with PTSD symptoms (i.e. depressed mood and anxiety since service), such symptoms were complicated by his severe drug and alcohol problems as well as his post-military stressors.  He did harbor anger about his treatment in service, but that did not cause his current psychiatric disability.  Also, there was no record of any mental health treatment found until 2008.

The May 2013 and March 2014 opinions are both accompanied by specific rationales that are based upon examinations of the Veteran and are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The psychologist who provided the March 2014 opinion specifically referenced the May 2013 opinion, explained that some of the psychological testing which was used to support a diagnosis of PTSD was improperly used, and addressed why the May 2013 diagnosis of PTSD was erroneous.  Also, the March 2014 examiner took into account the Veteran's reported post-service stressors of being threatened at gunpoint and his history of substance abuse and problems with family relationships, health, employment, and finances (whereas the May 2013 opinion provider did not address such issues) and specifically acknowledged and commented on his reported psychiatric symptoms in service and his reports of a continuity of psychiatric symptomatology in the years since service.  There is no other evidence that the Veteran has been diagnosed as having PTSD during the claim period.  Thus, the Board finds that the March 2014 opinion is more probative than the May 2013 opinion as to whether the Veteran has experienced PTSD during the claim period.  

The Veteran has expressed his belief that his current psychiatric disability is related to stressors and psychiatric symptoms in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current psychiatric disability is related to any specific stressor or symptom in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the psychiatric disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of a relationship between the Veteran's current psychiatric disability and service, and neither he nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran has PTSD or that any other psychiatric disability was manifested in service or is otherwise related to service.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this case, and the claim of service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has not been received, the claim of service connection for hypertension is not reopened, so the appeal of this issue is denied.

As new and material evidence has been received, the claim of service connection for a foot disability is reopened, so the appeal of this issue is granted to this limited extent.

Entitlement to service connection for a psychiatric disability is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

The November 2009 X-ray report from the Oklahoma City Clinic indicates that the Veteran reported right heel pain with weight bearing and that X-rays of the right foot revealed spur formation along the plantar and posterior surfaces of the calcaneus.  Also, he reported during the November 2012 hearing that he experienced skin problems on his feet.  (Thus, there is competent evidence suggesting a current foot disability.)  Service treatment records include an October 1970 entrance examination report which reveals that the Veteran was diagnosed as having mild pes planus at the time he entered service.  He reported on the November 1970 report of medical history form completed for purposes of a Medical Board examination that he experienced a history of foot trouble.  Additionally, he contends that he has experienced a continuity of foot symptomatology in the years since service.

In sum, there is competent evidence of a current foot disability and evidence of foot problems in service.  There are also reports of a continuity of symptomatology in the years since service, suggesting that a current foot disability may be related to service.  Moreover, there is medical evidence of a possible pre-existing foot disability that may have been aggravated in service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current foot disability is triggered. Such an examination is needed to determine whether the Veteran has a current foot disability and to obtain a medical opinion as to whether any current foot disability was incurred or aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any current foot disability (to include any skin disease involving the feet).  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

With respect to any current foot disability identified (i.e., any foot disability diagnosed since September 2009, including any skin disease involving the feet), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current foot disability other than pes planus had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current pes planus was aggravated (made chronically worse) during service beyond the normal progression of the disease?

In formulating the above opinions, the examiner must acknowledge and comment on any foot disability diagnosed since September 2009 (including any skin disease involving the feet), the evidence of pes planus during the October 1970 entrance examination, the Veteran's report of "foot trouble" on his November 1970 report of medical history form, and his reports of a continuity of foot symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


